Citation Nr: 0834022	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-05 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty in the military from June 
1965 to March 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In her January 2005 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Veterans Law 
Judge of the Board - i.e., a Travel Board hearing.  Pursuant 
to this request, in a February 2007 letter, the RO notified 
her that her hearing was scheduled for March 27, 2007.  
However, she failed to appear for her hearing and has neither 
provided any explanation for her absence nor requested to 
reschedule the hearing.  Therefore, her hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2007).


FINDING OF FACT

The veteran does not have a diagnosis of PTSD, irrespective 
of whether her alleged sexual-assault stressor in service 
occurred.


CONCLUSION OF LAW

The veteran does not have PTSD due to disease or injury 
incurred in or aggravated by her military service.  38 
U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its' 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its' 
decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error will not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
June 2003, September 2003, and March 2006.  These letters 
informed her of the evidence required to substantiate her 
claim and of her and VA's respective responsibilities in 
obtaining supporting evidence.  The March 2006 letter also 
apprised her of the downstream disability rating and 
effective date elements of her claim, as required by Dingess, 
supra. 

VA also fulfilled its' duty to assist the veteran by 
obtaining all relevant evidence in support of her claim that 
is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
RO obtained both VA and private treatment records and 
associated them with the claims file for consideration.  In 
addition to these records, the veteran indicated that she had 
been treated at the Red River Army Depot, U.S. Army 
Counseling, the records of which had not been obtained.  But 
in an October 2004 letter, that facility indicated they had 
no records concerning the veteran.  It thus appears that all 
available records have been obtained.  

In a recent September 2008 Written Brief Presentation, the 
veteran's representative argues the Board should remand this 
case because a VA examination is needed to determine whether 
the veteran has PTSD as a result of a sexual assault during 
her active duty military service.  But the Board disagrees, 
as the standards of the Court's decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met.  


According to the holding in McLendon, VA must provide a 
medical examination in a service-connection claim when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81.  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Here, though, since there is no indication the veteran has 
ever been diagnosed with PTSD, there is no possible way of 
relating what amounts to a nonexistent present condition to 
her military service - indeed, even were the Board to assume 
for the sake of argument that the alleged sexual assault 
stressor in service occurred.  Instead, there are only her 
unsubstantiated lay allegations that her psychiatric problems 
are due to a diagnosis of PTSD, and as a consequence of her 
active duty military service.  But her lay allegations, 
alone, are insufficient to trigger VA's duty to assist by 
providing an examination for a medical nexus opinion.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or Court.

II.  Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).



Service connection for PTSD, in particular, requires:  [1] a 
current medical diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

In this case at hand, the veteran claims that she developed 
PTSD as a result of a sexual assault while on active duty, by 
a man she eventually married.  Because sexual assault is an 
extremely personal and sensitive issue, many incidents are 
not officially reported, in turn creating a proof problem 
with respect to the occurrence of the claimed stressor.  
Indeed, it is not unusual for there to be an absence of 
service records documenting the events the veteran has 
alleged.  The victims of such trauma may not necessarily 
report the full circumstances of the trauma for many years 
after the trauma.  Thus, when a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to:  a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3); see also Patton v. West, 12 Vet. App. 272, 277 
(1999) and YR v. West, 11 Vet. App. 393, 398-99 (1998).



Here, unfortunately, the veteran's claim fails because there 
is no indication she has ever received the required DSM-IV 
diagnosis of PTSD, irrespective of whether her alleged sexual 
assault in service actually occurred.  So the Board need not 
make a factual determination concerning that.

The record shows the veteran has been treated for various 
psychiatric problems throughout her lifetime, but importantly 
none of which has been attributable to a diagnosis of PTSD.  
Her service medical records show she was treated for adult 
situational reaction in May 1966 as a result of marriage 
problems.  After service she was treated at the Northeast 
Texas Mental Health Mental Retardation Center from 1979 to 
1982 for passive aggressive personality disorder and for 
schizophrenia, latent type.  VA outpatient treatment records 
dated from 2001 to 2003 also show treatment for adjustment 
disorder, mixed emotional features, due to job and family 
stress, as well as depression and anxiety.  However, none of 
these records makes any reference to a diagnosis of PTSD, the 
first and perhaps most fundamental requirement for 
establishing entitlement to service connection for this 
condition.  See 38 C.F.R. § 3.304(f).

Since the veteran has not received a diagnosis of PTSD, her 
claim must be denied because she does not have any medical 
evidence confirming she has the condition at issue.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (Service connection 
presupposes a current diagnosis of the claimed disability; in 
the absence of proof of the presently claimed disability, 
there can be no valid claim).  Moreover, as mentioned, in the 
absence of this PTSD diagnosis, the Board need not discuss 
whether her alleged sexual assault stressor in service 
occurred.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).



Indeed, the only evidence suggesting the veteran has PTSD is 
her own unsubstantiated lay statements.  Although she is 
competent to report psychiatric symptoms (e.g., anxiety, 
depression, etc.) she has experienced since service, she is 
not competent to attribute her symptoms to a diagnosis of 
PTSD, which requires medical expertise.  See 38 C.F.R. § 
3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  And as the preponderance of 
the evidence is against her claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  Accordingly, the appeal is denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


